Citation Nr: 1700803	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  15-10 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for hypertension, claimed as due to exposure to ionizing radiation.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as due to exposure to ionizing radiation.

4.  Entitlement to service connection for a thyroid condition, claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In pertinent part, the RO denied service connection for coronary artery disease, hypertension, a mental condition, and a thyroid condition.  In September 2014, the Veteran filed a notice of disagreement as to only those issues.  In March 2015, the RO issued a statement of the case.  The Veteran filed a substantive appeal in April 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  No probative, competent medical evidence is of record indicating that the Veteran has, or, at any time pertinent to this appeal has had, a medical diagnosis of coronary artery disease.

2.  No probative, competent medical evidence is of record indicating that the Veteran has, or, at any time pertinent to this appeal has had, a medical diagnosis of hypertension.  

3.  No probative, competent medical evidence is of record indicating that the Veteran has, or, at any time pertinent to this appeal has had, a medical diagnosis of an acquired psychiatric disorder.  

4.  No probative, competent medical evidence is of record indicating that the Veteran has, or, at any time pertinent to this appeal has had, a medical diagnosis of a thyroid condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  The criteria for service connection for a thyroid condition are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist
 
The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veterans Claims Assistance Act (VCAA). 

The Veteran's claims were filed as a fully developed claim (FDC).  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his claim, other than service treatment records (STRs) and treatment records from VA Medical Centers (VAMCs), which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  See VA Form 21-526EZ, received November 2013. 

The FDC forms generally includes notice to the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The notice also provides information on how VA assigns disability ratings and effective dates.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies the duty to notify.  

In February 2014, VA informed the Veteran that he had requested to participate in the FDC program and requested a medical report of the first diagnosis of the claimed disease and information regarding his medical treatment.  

Relevant to the duty to assist, the AOJ obtained and considered  the Veteran's service treatment records.  In his November 2013 claim application, the Veteran did not indicate that he received VA medical treatment.  The Veteran has also not provided any private treatment information or records.  In a February 2014 response to the VA February 2014 request for information, he indicated that he did not have any other medical evidence to submit.  

Although the Veteran, through his representative, has claimed that additional radiation dose information and VA examinations need to be obtained, as will be explained below, there is no evidence of record as to any current diagnoses of the claimed disorders.  The Veteran's claims fail on that basis alone and such dose information is not necessary to make a determination on his claims.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.    

The duty to assist under 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, as there is no competent evidence of current diagnoses of the currently claimed disorders, a VA examination is not necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Service Connection Claims

The Veteran contends that he currently has coronary artery disease, hypertension, an acquired psychiatric disorder, and a thyroid condition due to radiation exposure in service.

A.  Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131; 38 C.F.R. 3.303(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

B.  Factual Background and Analysis

The Board initially notes that radiation exposure is indicated by the evidence of record.  The records includes a citation commending the men of the USS Boxer for services, including the launching of the YUCCA balloon and collection of primary data for very high altitude atomic detonations.  The USS Boxer aided materially in the successful completion of Operation Hardtack.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's claims fail as there is no competent, credible evidence of a current disability as to any of the claimed disorders.  Specifically, the Veteran has not provided any medical information regarding current diagnoses of, or treatment for coronary artery disease, hypertension, an acquired psychiatric disorder, and/or thyroid condition.  The Board notes that the duty to assist is not always a one-way street.  If [an appellant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

To the extent that the Veteran has provided lay evidence implying that he is currently diagnosed to have the claimed disorders, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, coronary artery disease and a thyroid condition involve medical diagnostic studies of internal processes to make such a determination.  Similarly, hypertension has specific medical requirements that must be met for a diagnosis, as indicated in Diagnostic Code 7101.  A medical diagnosis of an acquired psychiatric disorder also requires knowledgeable evaluation, as indicated in the Diagnostic and Statistical Manual of Mental Disorder and 38 C.F.R. § 4.125.  As such, the Board finds that the Veteran's implied lay statements are not probative as to providing a current diagnosis for any of the claimed disorder.  

As the preponderance of the evidence is against each claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claims for service connection for: (i) coronary artery disease, (ii) hypertension, (iii) an acquired psychiatric disorder, and (iv) a thyroid condition are denied.  




ORDER

Service connection for coronary artery disease is denied.

Service connection for hypertension is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for a thyroid condition is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


